Case 2:20-cv-02156-TLN-CKD Document 15 Filed 01/25/21 Page 1 of 2



Nicholas Jurkowitz (State Bar No.: 261283)
David D. Wagmeister (State Bar No.: 309736)
FENTON LAW GROUP, LLP
1990 S. Bundy Drive, Suite 777
Los Angeles, CA 90025
Telephone: (310) 444-5244
Facsimile: (310) 444-5280

Attorneys for Respondents
AZIZ KAMALI, M.D. INC., and
AZIZULAH KAMALI

                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                     )   No. 2:20-cv-02156-TLN-CKD
                                              )
               Petitioner,                    )   ORDER RE STIPULATION
                                              )   FOR EXTENSION OF TIME TO RESPOND
      v.
                                              )   TO CIVIL INVESTIGATIVE DEMAND
                                              )
AZIZ KAMALI, M.D. INC., and                   )
AZIZULAH KAMALI,                              )
                                              )
               Respondents.                   )
                                              )
                                              )
                                              )
                                              )




     ORDER RE STIPULATION FOR EXTENSION OF TIME TO RESPOND TO CIVIL
                        INVESTIGATIVE DEMAND
                 Case 2:20-cv-02156-TLN-CKD Document 15 Filed 01/25/21 Page 2 of 2


             1                                                  ORDER
             2

             3          Good cause appearing therefor, the Court orders:
             4          1.     The time to respond to Petitioner’s Civil Investigative Demand is continued to
             5   January 27, 2021.
             6

             7          IT IS SO ORDERED.
             8

             9   Dated: January 22, 2021
                                                                           Troy L. Nunley
         10                                                                United States District Judge
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28                                        - 2-
  FENTON              ORDER RE STIPULATION FOR EXTENSION OF TIME TO RESPOND TO CIVIL
NELSON LLP                               INVESTIGATIVE DEMAND
